Exhibit 10.17

Christopher Giancarlo Employment Agreement

 

 

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of March 26, 2007
(the “Effective Date”), by and between GFI Group Inc. (the “Company” or “GFI”),
a Delaware Corporation and Christopher Giancarlo, an individual (“Executive”).

WHEREAS, Executive is currently employed as the Executive Vice President -
Corporate Development of the Company; and

WHEREAS, the Company and Executive desire to enter into this Agreement to set
out the terms and conditions for the continued employment relationship of
Executive with the Company.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto agree as
follows:


1.                                      NATURE OF EMPLOYMENT.


(A)                                  THE COMPANY HEREBY AGREES TO CONTINUE TO
EMPLOY EXECUTIVE AS A FULL-TIME EMPLOYEE IN THE POSITION OF EXECUTIVE VICE
PRESIDENT - CORPORATE DEVELOPMENT AND EXECUTIVE ACCEPTS SUCH CONTINUED
EMPLOYMENT, ON THE TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT, FOR THE
TERM OF THIS AGREEMENT (AS DEFINED IN SECTION 2 BELOW).  THROUGHOUT THE TERM,
EXECUTIVE WILL REPORT DIRECTLY TO THE CHIEF EXECUTIVE OFFICER OF THE COMPANY
(THE “CEO”) AND WILL PERFORM AND DISCHARGE WELL AND FAITHFULLY SUCH DUTIES AND
FUNCTIONS CONSISTENT WITH HIS POSITION AS EXECUTIVE VICE PRESIDENT - CORPORATE
DEVELOPMENT AS MAY BE ASSIGNED TO HIM FROM TIME TO TIME BY THE CEO IN HIS
DISCRETION IN CONNECTION WITH THE CONDUCT OF THE COMPANY’S BUSINESS, INCLUDING
WITH RESPECT TO ANY BUSINESS CONDUCTED BY ANY AFFILIATE OF THE COMPANY
(INCLUDING ANY SUBSIDIARIES, PARENTS, OR OTHER ENTERPRISES UNDER COMMON
OWNERSHIP OR CONTROL WITH THE COMPANY) (EACH A “RELATED ENTITY”).  IF EXECUTIVE
IS ELECTED OR APPOINTED AN OFFICER OR DIRECTOR OF THE COMPANY, OR ANY OTHER
RELATED ENTITY, DURING THE PERIOD OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY,
EXECUTIVE WILL SERVE IN SUCH CAPACITY WITHOUT ADDITIONAL COMPENSATION.


(B)                                 DURING THE PERIOD OF EXECUTIVE’S EMPLOYMENT
WITH THE COMPANY, EXECUTIVE:  (I) WILL DEVOTE 100% OF HIS EMPLOYMENT ENERGIES,
INTERESTS, ABILITIES AND TIME TO THE PERFORMANCE OF HIS DUTIES AND SHALL NOT,
WITHOUT THE WRITTEN CONSENT OF THE CEO, RENDER TO OTHERS ANY SERVICE OF ANY KIND
FOR COMPENSATION; (II) WILL NOT RENDER SERVICES TO ANY BUSINESS ACTIVITY THAT IS
DIRECTLY OR INDIRECTLY COMPETITIVE WITH ANY BUSINESS CONDUCTED BY THE COMPANY OR
ANY RELATED ENTITY; (III) WILL OBSERVE AND CARRY OUT SUCH REASONABLE RULES,
REGULATIONS, POLICIES, DIRECTIONS AND RESTRICTIONS AS MAY BE ESTABLISHED FROM
TIME TO TIME BY THE BOARD OR THE BOARD OF DIRECTORS OF ANY RELATED ENTITY,
INCLUDING BUT NOT LIMITED TO THE PUBLISHED STANDARD POLICIES, PRACTICES AND
PROCEDURES OF THE COMPANY AS IN EFFECT FROM TIME TO TIME, AS APPLIED TO OTHER
SENIOR EXECUTIVES OF THE COMPANY; AND (IV) DO SUCH REASONABLE TRAVELING AS MAY
BE REQUIRED IN CONNECTION WITH THE PERFORMANCE OF SUCH DUTIES AND
RESPONSIBILITIES CONSISTENT WITH SUCH TRAVELING REQUIREMENTS PRIOR TO THE
EXECUTION OF THIS AGREEMENT.


--------------------------------------------------------------------------------



(C)                                  EXECUTIVE MAY SERVE ON CORPORATE, CIVIC
AND/OR CHARITABLE BOARDS WITH THE CONSENT OF THE COMPANY, PROVIDED THAT THE
COMPANY MAY REQUIRE EXECUTIVE TO RESIGN ANY OR ALL SUCH BOARD SEATS IN THEIR
SOLE DISCRETION IF THEY BELIEVE SUCH BOARD PARTICIPATION CONFLICTS WITH
EXECUTIVE’S ROLE WITH THE COMPANY OR IS OTHERWISE TOO TIME-CONSUMING OR
DISTRACTING TO EXECUTIVE.


(D)                                 EXECUTIVE ACKNOWLEDGES THAT THIS AGREEMENT
CONTAINS NON-COMPETITION AND NON-DISCLOSURE OF PROPRIETARY INFORMATION
PROVISIONS, AND EXECUTIVE AGREES TO COMPLY WITH THESE PROVISIONS. EXECUTIVE
UNDERSTANDS THAT ENTERING INTO AND COMPLYING WITH THESE PROVISIONS IS A
CONDITION TO EXECUTIVE’S CONTINUED EMPLOYMENT AND THAT FAILURE TO COMPLY WITH
THE TERMS AND CONDITIONS OF THESE PROVISIONS MAY RESULT IN TERMINATION “FOR
CAUSE” UNDER THIS AGREEMENT AND IN OTHER DAMAGES TO THE COMPANY.


2.                                      TERM OF EMPLOYMENT.

Subject to earlier termination in accordance with the terms hereof, the term of
this Agreement shall commence on the Effective Date and shall continue through
February 28, 2010; provided, however, that Executive’s employment by the Company
will automatically be extended by twelve (12) additional months on March 1, 2010
and on each subsequent March 1, unless either party provides written notice to
the other party no less than sixty (60) days prior to such March 1 of its
intention not to extend the term of Executive’s employment.  The period from the
Effective Date until the later of February 28, 2010 or the end of any subsequent
extension of Executive’s employment pursuant to this Section 2, unless earlier
terminated as provided herein, shall be referred to as the “Term”.  If the
Company provides a Notice of Non-Renewal, the provisions of Section 5(b) shall
continue to apply in accordance with its terms after the expiration of the Term
unless and until the parties provide otherwise in a written agreement executed
by both parties.


3.                                      COMPENSATION AND BENEFITS.

For the full and faithful performance of the services to be rendered by
Executive and in consideration of Executive’s obligations under this Agreement,
provided Executive is not in breach of this Agreement, the Company shall pay to
Executive and Executive shall be entitled to receive:


(A)                                  BASE COMPENSATION.  AS COMPENSATION FOR HIS
SERVICES TO BE RENDERED HEREUNDER, THE COMPANY SHALL PAY TO EXECUTIVE A BASE
SALARY AT THE RATE OF $265,000 PER ANNUM UNTIL MARCH 1, 2007 AND THEREAFTER AT
THE RATE OF $300,000 PER ANNUM (AS APPLICABLE, THE “BASE SALARY”), WHICH SHALL
BE PAYABLE IN PERIODIC INSTALLMENTS IN ACCORDANCE WITH THE STANDARD PAYROLL
PRACTICES OF THE COMPANY IN EFFECT FROM TIME TO TIME.  DURING THE TERM,
EXECUTIVE’S BASE SALARY SHALL BE REVIEWED AT LEAST ANNUALLY BY THE COMPANY AND
MAY BE INCREASED (BUT NOT DECREASED) FROM TIME TO TIME AS SHALL BE DETERMINED BY
THE COMPANY.


(B)                                 DISCRETIONARY BONUS. THE COMPANY MAY PAY
EXECUTIVE A DISCRETIONARY BONUS, IN SUCH AN AMOUNT, ON SUCH TERMS AND AT SUCH
TIME AS MAY BE DETERMINED BY THE COMPANY ITS SOLE AND ABSOLUTE DISCRETION
(“DISCRETIONARY BONUS”), IT BEING SPECIFICALLY UNDERSTOOD THAT THE DISCRETIONARY
BONUS MAY BE PAID IN ANY COMBINATION OF CASH, RESTRICTED STOCK UNITS (“RSUS”)

2


--------------------------------------------------------------------------------



AND/OR OTHER FORMS OF EQUITY OR OTHER COMPENSATION APPROVED BY THE COMPENSATION
COMMITTEE OF THE BOARD (THE “COMMITTEE”).


(C)                                  FRINGE BENEFITS.  DURING THE TERM, THE
COMPANY SHALL ALSO MAKE AVAILABLE TO EXECUTIVE SUCH BENEFITS AND PERQUISITES AS
ARE GENERALLY PROVIDED BY THE COMPANY TO ITS EXECUTIVES AT EXECUTIVE’S LEVEL OF
RESPONSIBILITY, PROVIDED, HOWEVER, THAT NOTHING HEREIN CONTAINED SHALL BE DEEMED
TO REQUIRE THE COMPANY TO ADOPT, MAINTAIN OR CONTINUE IN EFFECT ANY PARTICULAR
PLAN OR POLICY.  EXECUTIVE SHALL FURTHER BE ENTITLED TO PAID VACATION, HOLIDAYS,
PERSONAL DAYS AND SICK DAYS IN ACCORDANCE WITH THE COMPANY’S STANDARD POLICIES
AND PROCEDURES IN EFFECT FROM TIME TO TIME; PROVIDED, HOWEVER, EXECUTIVE SHALL
BE ENTITLED TO NOT LESS THAN FOUR WEEKS OF VACATION PER YEAR.


(D)                                 EXPENSES.  DURING THE TERM, THE COMPANY
SHALL REIMBURSE EXECUTIVE IN ACCORDANCE WITH APPLICABLE COMPANY POLICY IN EFFECT
FROM TIME TO TIME, FOR NORMAL, REASONABLE AND APPROVED OUT-OF-POCKET BUSINESS
EXPENSES INCURRED BY EXECUTIVE IN CONNECTION WITH THE PERFORMANCE OF HIS DUTIES
AND RESPONSIBILITIES HEREUNDER; PROVIDED THAT EXECUTIVE SUBMITS DOCUMENTATION
REASONABLY REQUIRED BY COMPANY EXPENSE REIMBURSEMENT POLICIES AND PROCEDURES IN
EFFECT AND AS AMENDED FROM TIME TO TIME.  THE COMPANY SHALL ALSO REIMBURSE
EXECUTIVE FOR SUCH ANNUAL EXPENSES AND MEMBERSHIP COSTS, CONSISTENT WITH PAST
PRACTICE, INCURRED BY EXECUTIVE FOR THE PURPOSE OF ATTENDING CONTINUING LEGAL
EDUCATION PROGRAMS AND OTHERWISE MAINTAINING GOOD STANDING IN THE NEW YORK STATE
BAR.


(E)                                  WITHHOLDING.  ALL AMOUNTS OF COMPENSATION
PAYABLE TO EXECUTIVE HEREUNDER SHALL BE SUBJECT TO, AND PAID AFTER REDUCTION
FOR, ANY AND ALL REQUIRED DEDUCTIONS OR WITHHOLDINGS FOR FEDERAL, STATE, LOCAL
AND FOREIGN INCOME TAX WITHHOLDING, SOCIAL SECURITY, MEDICARE, UNEMPLOYMENT OR
OTHER SIMILAR GOVERNMENT BENEFIT OR INSURANCE CONTRIBUTIONS, AND ANY OTHER
DEDUCTIONS OR WITHHOLDINGS REQUIRED BY LAW OR AUTHORIZED BY EXECUTIVE.


(F)                                    STAY BONUS.  WITHIN 10 DAYS AFTER THE
OCCURRENCE OF A CHANGE IN CONTROL, THE COMPANY WILL PAY EXECUTIVE A LUMP SUM
CASH PAYMENT OF $1,000,000 (THE “STAY BONUS”).  IF EXECUTIVE VOLUNTARILY
TERMINATES HIS EMPLOYMENT DURING THE SIX (6) MONTH TRANSITION PERIOD FOLLOWING
THE CHANGE IN CONTROL FOR ANY REASON OTHER THAN DUE TO THE ASSIGNMENT OF DUTIES
MATERIALLY INCONSISTENT WITH EXECUTIVE’S DUTIES AND RESPONSIBILITIES WITH THE
COMPANY IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL (“INCONSISTENT DUTIES”),
EXECUTIVE SHALL BE REQUIRED TO REPAY THE STAY BONUS.  IT IS UNDERSTOOD AND
AGREED THAT REQUESTING EXECUTIVE TO TRANSITION MATTERS FOR WHICH HE IS
RESPONSIBLE PRIOR TO THE CHANGE IN CONTROL SHALL NOT BE CONSIDERED TO BE
INCONSISTENT DUTIES HEREUNDER.


4.                                      SPECIAL COVENANTS.


(A)                                  NONDISCLOSURE OF CONFIDENTIAL AND
PROPRIETARY INFORMATION.


(I)                                    EXECUTIVE ACKNOWLEDGES THAT BEFORE AND
DURING THE TERM, EXECUTIVE HAS HAD AND WILL HAVE ACCESS TO AND POSSESSION OF
TRADE SECRETS, CONFIDENTIAL INFORMATION AND/OR PROPRIETARY INFORMATION
(COLLECTIVELY, AND AS DEFINED MORE EXTENSIVELY BELOW, “CONFIDENTIAL
INFORMATION”) OF THE COMPANY AND ITS RELATED ENTITIES AND THEIR RESPECTIVE
CLIENTS.  EXECUTIVE RECOGNIZES AND

3


--------------------------------------------------------------------------------



ACKNOWLEDGES THAT THIS CONFIDENTIAL INFORMATION IS VALUABLE, SPECIAL AND UNIQUE
TO THE BUSINESS OF THE COMPANY AND EACH RELATED ENTITY, AND THAT ACCESS TO AND
KNOWLEDGE THEREOF ARE ESSENTIAL TO THE PERFORMANCE OF EXECUTIVE’S DUTIES TO THE
COMPANY AND TO EACH RELATED ENTITY, IF APPLICABLE.  DURING THE TIME THAT
EXECUTIVE IS AN EMPLOYEE OF THE COMPANY AND AT ALL TIMES THEREAFTER, EXECUTIVE
WILL KEEP SECRET AND WILL NOT USE OR DISCLOSE ANY CONFIDENTIAL INFORMATION TO
ANY PERSON OR ENTITY, IN ANY FASHION OR FOR ANY PURPOSE WHATSOEVER, EXCEPT AT
THE REQUEST OF THE COMPANY OR AS MAY BE REQUIRED BY APPLICABLE LAW.


(II)                                 THE TERM “CONFIDENTIAL INFORMATION”,
INCLUDES, BUT IS NOT LIMITED TO, INFORMATION WRITTEN, IN DIGITAL FORM, IN
GRAPHIC FORM, ELECTRONICALLY STORED, ORALLY TRANSMITTED OR MEMORIZED CONCERNING
OR RELATING TO THE COMPANY OR ANY OF ITS RELATED ENTITIES, INCLUDING ALL
FINANCIAL DATA RELATING TO THE BUSINESS OF GFI AND/OR ANY OF ITS RELATED
ENTITIES, LINES OF CREDIT OR DEBT OBLIGATIONS, CUSTOMER PRICING INFORMATION,
PERSONAL AND CONTRACT INFORMATION ABOUT OR RELATING TO GFI EMPLOYEES, OR TRADERS
AND OTHER DEALER REPRESENTATIVES, PROFIT AND LOSS STATEMENTS, BROKER, DESK OR
COMPANY PRODUCTIVITY DATA, FINANCIAL MODELS, COMPUTER SOFTWARE PROGRAMS, SOURCE
AND OTHER CODES, INFORMATION ABOUT DIRECT COMMUNICATION LINES, ELECTRONIC AND
VOICE TRADING SYSTEMS AND SCREEN SYSTEMS, ALL INFORMATION ABOUT THE COMPANY’S OR
ANY OF ITS RELATED ENTITIES’ BUSINESS PROSPECTS AND OPPORTUNITIES, AND ALL OTHER
INFORMATION ABOUT OR GAINED FROM ANY CUSTOMER TO THE COMPANY OR TO ANY RELATED
ENTITY PROVIDING SERVICES DURING EXECUTIVE’S EMPLOYMENT WITH THE COMPANY AND ALL
INFORMATION REASONABLY DETERMINED BY THE COMPANY TO BE PROPRIETARY OR
CONFIDENTIAL.  NOTWITHSTANDING THE FOREGOING, THIS CLAUSE SHALL NOT APPLY (I) TO
ANY DISCLOSURE OF CONFIDENTIAL INFORMATION REQUIRED BY LAW OR BY ANY COURT,
ARBITRATOR, MEDIATOR OR ADMINISTRATIVE OR LEGISLATIVE BODY (INCLUDING ANY
COMMITTEE THEREOF) WITH ACTUAL OR APPARENT JURISDICTION TO ORDER EXECUTIVE TO
DISCLOSE OR MAKE ACCESSIBLE, (II) TO THE EXTENT REQUIRED IN CONNECTION WITH ANY
OTHER LITIGATION, ARBITRATION OR MEDIATION INVOLVING THIS AGREEMENT, INCLUDING,
BUT NOT LIMITED TO, THE ENFORCEMENT OF THIS AGREEMENT, (III) AS TO CONFIDENTIAL
INFORMATION THAT IS OR BECOMES GENERALLY KNOWN TO THE PUBLIC OR WITHIN THE
RELEVANT TRADE OR INDUSTRY OTHER THAN DUE TO EXECUTIVE’S VIOLATION OF SECTION
4(A)(I), OR (IV) INFORMATION DISCLOSED TO EXECUTIVE IN GOOD FAITH BY A THIRD
PERSON WHO, TO THE BEST OF EXECUTIVE’S KNOWLEDGE, WAS LEGALLY ENTITLED TO
DISCLOSE SUCH INFORMATION.


(III)                              EXECUTIVE FURTHER RECOGNIZES THAT GFI AND
CERTAIN RELATED ENTITIES HAVE RECEIVED AND IN THE FUTURE WILL RECEIVE FROM THIRD
PARTIES CONFIDENTIAL OR PROPRIETARY INFORMATION (“THIRD PARTY INFORMATION”)
SUBJECT TO A DUTY ON THEIR PART TO MAINTAIN THE CONFIDENTIALITY OF SUCH
INFORMATION AND TO USE IT ONLY FOR CERTAIN LIMITED PURPOSES.  EXECUTIVE WILL
HOLD THIRD PARTY INFORMATION IN THE STRICTEST CONFIDENCE AND WILL NOT DISCLOSE
TO ANYONE (OTHER THAN COMPANY PERSONNEL WHO NEED TO KNOW SUCH INFORMATION IN
CONNECTION WITH THEIR WORK FOR GFI) OR USE, EXCEPT IN CONNECTION WITH

4


--------------------------------------------------------------------------------



WORK FOR GFI, THIRD PARTY INFORMATION UNLESS EXPRESSLY AUTHORIZED BY GFI IN
WRITING.


(IV)                             ALL CONFIDENTIAL INFORMATION, PROPRIETARY
AND/OR CONFIDENTIAL FILES AND RECORDS ARE AND AT ALL TIMES SHALL REMAIN THE
EXCLUSIVE PROPERTY OF THE COMPANY.  EXECUTIVE AGREES TO STORE AND MAINTAIN ALL
CONFIDENTIAL INFORMATION IN A SECURE PLACE.  EXECUTIVE AGREES TO MAKE NO USE OF
ANY CONFIDENTIAL INFORMATION ON HIS OWN BEHALF OR ON BEHALF OF ANY OTHER PERSON
OR ENTITY OTHER THAN THE COMPANY. EXECUTIVE FURTHER AGREES THAT ANY PROPERTY
SITUATED ON THE COMPANY’S PREMISES AND OWNED BY THE COMPANY, INCLUDING COMPUTER
DISKS AND OTHER DIGITAL, ANALOG OR HARD COPY STORAGE MEDIA, FILING CABINETS,
LOCKERS, DESKS OR OTHER WORK AREAS, IS SUBJECT TO INSPECTION BY COMPANY
PERSONNEL AT ANY TIME WITH OR WITHOUT NOTICE.  WHEN EXECUTIVE LEAVES THE EMPLOY
OF THE COMPANY, EXECUTIVE WILL DELIVER TO THE COMPANY (AND WILL NOT KEEP IN HIS
POSSESSION, RECREATE OR DELIVER TO ANYONE ELSE) ANY AND ALL DEVICES, RECORDS,
RECORDINGS, DATA, NOTES, REPORTS, PROPOSALS, LISTS, CORRESPONDENCE,
SPECIFICATIONS, DRAWINGS, BLUEPRINTS, SKETCHES, MATERIALS, COMPUTER MATERIALS,
EQUIPMENT, OTHER DOCUMENTS OR PROPERTY, TOGETHER WITH ALL COPIES THEREOF (IN
WHATEVER MEDIUM RECORDED), BELONGING TO THE COMPANY, ANY RELATED ENTITY OR THEIR
SUCCESSORS OR ASSIGNS.


(B)                                 ASSIGNMENT OF INVENTIONS AND INTELLECTUAL
PROPERTY.


(I)                                    THE TERM “PROPRIETARY RIGHTS” MEANS ALL
TRADE SECRETS, TRADEMARKS, SERVICE MARKS, PATENTS, COPYRIGHTS, MASK WORKS AND
OTHER INTELLECTUAL PROPERTY RIGHTS THROUGHOUT THE WORLD.  THE TERM “INVENTIONS”
MEANS ALL PROPRIETARY RIGHTS, INVENTIONS, IDEAS, PROCESSES, FORMULAS, SOURCE AND
OBJECT CODES, DATA, PROGRAMS, TECHNOLOGY, WRITINGS, SOFTWARE PROGRAMS, OTHER
WORKS OF AUTHORSHIP, KNOW-HOW, DISCOVERIES, DEVELOPMENTS, DESIGNS, SCHEMATICS,
MANUALS, DRAWINGS, TECHNIQUES, EMPLOYEE SUGGESTIONS, DEVELOPMENT TOOLS, COMPUTER
PRINTOUTS, OR ANY CLAIM OF RIGHTS (OR ANY RELATED IMPROVEMENTS OR MODIFICATIONS
TO THE FOREGOING).


(II)                                 SUBJECT TO SECTIONS 4(B)(III) AND 4(B)(IV),
EXECUTIVE HEREBY ASSIGNS AND AGREES TO ASSIGN IN THE FUTURE (WHEN ANY SUCH
INVENTION OR PROPRIETARY RIGHT IS FIRST REDUCED TO PRACTICE OR FIRST FIXED IN A
TANGIBLE MEDIUM, AS APPLICABLE) TO THE COMPANY ALL RIGHT, TITLE AND INTEREST IN
AND TO ANY AND ALL INVENTIONS (AND ALL PROPRIETARY RIGHTS WITH RESPECT THERETO)
WHETHER OR NOT PATENTABLE OR REGISTRABLE UNDER COPYRIGHT OR SIMILAR STATUTES,
MADE OR CONCEIVED OR REDUCED TO PRACTICE OR LEARNED BY EXECUTIVE, EITHER ALONE
OR JOINTLY WITH OTHERS, DURING OR AT ANY TIME AFTER THE PERIOD OF EMPLOYMENT
WITH THE COMPANY, WHICH (A) RELATE TO METHODS, DESIGNS, BROKERAGE OR OTHER
PRODUCTS, TRADING SYSTEMS AND SCREENS OR ANY OTHER PROCESSES WHICH RELATE TO OR
PERTAIN TO THE ACTUAL OR ANTICIPATED BUSINESS, FUNCTIONS, OPERATIONS, RESEARCH
OR DEVELOPMENT OF THE COMPANY, (B) ARISE (WHOLLY OR PARTLY) FROM EXECUTIVE’S
EFFORTS DURING ANY TIME THAT EXECUTIVE IS

5


--------------------------------------------------------------------------------



EMPLOYED BY THE COMPANY OR UTILIZING ANY PHYSICAL OR INTELLECTUAL PROPERTY OWNED
BY THE COMPANY, OR ANY RELATED ENTITY, OR (C) IS BASED ON ANY INFORMATION OR
KNOWLEDGE GAINED BY EXECUTIVE THROUGH HIS EMPLOYMENT WITH THE COMPANY. 
INVENTIONS ASSIGNED TO THE COMPANY, OR TO A THIRD PARTY AS DIRECTED BY THE
COMPANY PURSUANT TO THIS SECTION, ARE HEREINAFTER REFERRED TO AS “COMPANY
INVENTIONS.”


(III)                              DURING EXECUTIVE’S PERIOD OF EMPLOYMENT, AND
FOR TWELVE (12) MONTHS THEREAFTER, EXECUTIVE WILL PROMPTLY DISCLOSE TO THE
COMPANY, FULLY AND IN WRITING, ALL INVENTIONS AUTHORED, CONCEIVED OR REDUCED TO
PRACTICE BY EXECUTIVE, EITHER ALONE OR JOINTLY WITH OTHERS.  IN ADDITION,
EXECUTIVE WILL PROMPTLY DISCLOSE TO THE COMPANY ALL PATENT APPLICATIONS FILED BY
EXECUTIVE OR ON HIS BEHALF WITHIN TWELVE (12) MONTHS AFTER TERMINATION OF
EMPLOYMENT.


(IV)                             EXECUTIVE ALSO AGREES TO ASSIGN ALL RIGHT,
TITLE AND INTEREST IN AND TO ANY PARTICULAR COMPANY INVENTION TO A THIRD PARTY
AS DIRECTED BY THE COMPANY.


(V)                                EXECUTIVE ACKNOWLEDGES THAT ALL ORIGINAL
WORKS OF AUTHORSHIP WHICH ARE MADE BY EXECUTIVE (SOLELY OR JOINTLY WITH OTHERS)
WITHIN THE SCOPE OF EMPLOYMENT AND WHICH MAY BE PROTECTED BY COPYRIGHT ARE
“WORKS MADE FOR HIRE”, PURSUANT TO UNITED STATES COPYRIGHT ACT (17 U.S.C.
SECTION 101) AND ARE THE PROPERTY OF THE COMPANY OR ANY RELATED ENTITY, AS
APPLICABLE, WITHOUT LIMITATION WHICH SHALL OWN ALL RIGHTS OF COPYRIGHT THEREIN
INCLUDING THE SOLE AND EXCLUSIVE RIGHT TO REPRODUCE SUCH WORKS IN MULTIPLE
COPIES OF DISTRIBUTION OR SALE TO THE PUBLIC AND TO CREATE AND EXPLOIT
DERIVATIVE WORKS BASED THEREON.


(VI)                             EXECUTIVE WILL EXECUTE, VERIFY AND DELIVER
ASSIGNMENTS OF SUCH PROPRIETARY RIGHTS TO THE COMPANY OR ITS DESIGNEE. 
EXECUTIVE’S OBLIGATION TO ASSIST THE COMPANY WITH RESPECT TO PROPRIETARY RIGHTS
RELATING TO SUCH COMPANY INVENTIONS IN ANY AND ALL COUNTRIES WILL CONTINUE
BEYOND THE TERMINATION OF EMPLOYMENT AND THE COMPANY WILL PROVIDE COMPENSATION
AT A REASONABLE RATE AFTER TERMINATION FOR THE TIME ACTUALLY SPENT BY EXECUTIVE
AT THE COMPANY’S REQUEST ON SUCH ASSISTANCE.


(C)                                  NO INDUCEMENT OR EMPLOYMENT OF OTHER
EMPLOYEES.

During the Term and the twelve (12) month period immediately following
termination of Executive’s employment for any reason (the “Period of
Restriction”), Executive will not, directly or indirectly employ, assist any
person, entity or enterprise to employ, solicit the employment of, or attempt to
affiliate for profit in any manner with (as applicable, a “Prohibited Action”),
any employee of, or any independent contractor performing services for, the
Company or any of its Related Entities, or any person who was an employee or
independent contractor with the Company or any of its Related Entities at any
time during the six (6) month period immediately preceding the Prohibited
Action, and Executive will not induce or otherwise encourage any such

6


--------------------------------------------------------------------------------


employee or independent contractor to leave the employ of, or to cease rendering
services to the Company or any of its Related Entities.


(D)                                 NON-SOLICITATION, NON-COMPETITION.


(I)                                    DURING THE PERIOD OF RESTRICTION,
EXECUTIVE AGREES TO REFRAIN, DIRECTLY OR INDIRECTLY, FROM ACCEPTING BUSINESS
FROM, DOING BUSINESS WITH, INDUCING OR SOLICITING ANY CUSTOMER OR VENDOR OF THE
COMPANY TO DO BUSINESS WITH ANY BUSINESS OR ENTITY IN COMPETITION WITH ANY
BUSINESS IN WHICH THE COMPANY OR ANY ENTITY RELATED TO THE COMPANY IS ENGAGED,
EXCEPT ON BEHALF OF THE COMPANY OR AS AUTHORIZED IN WRITING BY THE COMPANY. FOR
THE PURPOSES OF THIS SECTION 4(D), THE TERM (I) “CUSTOMERS” SHALL INCLUDE ANY
PERSON WHO IS OR WAS A CUSTOMER OR A PROSPECTIVE CUSTOMER OF THE COMPANY OR ANY
OF ITS RELATED ENTITIES AT ANY TIME DURING THE LAST TWELVE (12) MONTHS OF
EXECUTIVE’S EMPLOYMENT UNDER THIS AGREEMENT AND (II) “PROSPECTIVE CUSTOMER”
SHALL INCLUDE ANY PERSON OR ENTITY CONTACTED OR SOLICITED BY EXECUTIVE AT ANY
TIME DURING HIS PERIOD OF EMPLOYMENT BY THE COMPANY OR ITS RELATED ENTITIES FOR
THE PURPOSE OF BECOMING A CUSTOMER OF THE COMPANY OR ANY RELATED ENTITY.


(II)                                 DURING THE PERIOD OF RESTRICTION, EXECUTIVE
MAY NOT ENGAGE ANYWHERE IN THE WORLD IN ACTIVITIES, RENDER SERVICES TO OR
AFFILIATE HIMSELF, IN ANY CAPACITY (INCLUDING AS A DIRECTOR, OFFICER, EMPLOYEE,
CONSULTANT, INDEPENDENT CONTRACTOR, PARTNER, MEMBER OR INVESTOR) (EXCEPT SAVE BY
WAY OF PORTFOLIO INVESTMENT IN SHARES QUOTED ON A RECOGNIZED STOCK EXCHANGE
WHEREBY EXECUTIVE OWNS LESS THAN 1% OF THE OUTSTANDING STOCK OF SUCH ENTITY),
WITH ANY ENTITY THAT PROVIDES SERVICES THAT ARE COMPETITIVE WITH THOSE RENDERED
BY THE COMPANY OR ANY RELATED ENTITY.  NOTWITHSTANDING THE FOREGOING, DURING THE
PERIOD OF RESTRICTION, (I) EXECUTIVE MAY AFFILIATE HIMSELF WITH A LAW FIRM THAT
PROVIDES LEGAL SERVICES TO A COMPETITOR OF THE COMPANY PROVIDED EXECUTIVE DOES
NOT DIRECTLY PROVIDE ADVICE TO SUCH COMPETITOR DURING THE PERIOD OF RESTRICTION
AND (II) WITH THE COMPANY’S PRIOR WRITTEN CONSENT (AS DETERMINED BY THE CEO IN
HIS SOLE DISCRETION), EXECUTIVE MAY RENDER SERVICES TO ANY ENTITY WHOSE PRIMARY
BUSINESS PURPOSE IS NOT COMPETITIVE WITH ANY SERVICES RENDERED BY THE COMPANY OR
ANY RELATED ENTITY.


(E)                                  COVENANTS REASONABLE; ADDITIONAL REMEDIES;
DUE CONSIDERATION.


(I)                                    EXECUTIVE ACKNOWLEDGES THAT HE WILL
OCCUPY A POSITION OF RESPONSIBILITY AND TRUST, IN WHICH EXECUTIVE WILL HAVE
ACCESS TO CONFIDENTIAL INFORMATION AND WILL BE PRIVY TO THE CONFIDENTIAL
BUSINESS PLANS AND PROSPECTS OF THE COMPANY AND ITS RELATED ENTITIES, THAT
EXECUTIVE’S RELATIONSHIPS WITH EMPLOYEES OF THE COMPANY AND/OR ITS RELATED
ENTITIES MAY BE CRITICAL TO THE CONTINUED SUCCESS OF THE COMPANY AND/OR ITS
RELATED ENTITIES, THAT THE BUSINESS OF THE COMPANY AND ITS RELATED ENTITIES ARE
CONDUCTED ON A WORLDWIDE BASIS, AND THAT EXECUTIVE’S SERVICES UNDER THIS
AGREEMENT ARE

7


--------------------------------------------------------------------------------



IMPORTANT, VALUABLE AND UNIQUE. EXECUTIVE (I) FURTHER ACKNOWLEDGES THAT THE
RESTRICTIVE COVENANTS OF THIS SECTION 4 ARE REASONABLY NECESSARY TO PROTECT
VALUABLE BUSINESS INTERESTS OF THE COMPANY AND ITS RELATED ENTITIES AND THAT IT
IS EXECUTIVE’S INTENTION AND THE INTENTION OF THE COMPANY THAT SUCH RESTRICTIONS
AND REMEDIES SHALL BE ENFORCEABLE TO THE FULLEST EXTENT PERMISSIBLE BY LAW AND
(II) AGREES THAT HE WILL NOT CHALLENGE THE REASONABILITY OR ENFORCEABILITY OF
ANY OF THE RESTRICTIVE COVENANTS OF THIS SECTION 4; PROVIDED THAT EXECUTIVE MAY
CHALLENGE THE ENFORCEABILITY OF SECTION 4 BASED UPON A BREACH OF THIS AGREEMENT
BY THE COMPANY THAT OCCURS PRIOR TO ANY VIOLATION OF SECTION 4 BY EXECUTIVE THAT
IS NOT CURED WITHIN 30 DAYS OF RECEIPT OF WRITTEN NOTICE FROM EXECUTIVE THAT IS
GIVEN WITHOUT 30 DAYS OF THE OCCURRENCE OF SUCH PURPORTED BREACH.  IF IT SHALL
BE FOUND BY A COURT OF COMPETENT JURISDICTION THAT ANY SUCH RESTRICTION OR
REMEDY IS UNENFORCEABLE BUT WOULD BE ENFORCEABLE IF SOME PART THEREOF WERE
DELETED OR THE PERIOD OR AREA OF APPLICATION REDUCED, THEN SUCH RESTRICTION OR
REMEDY SHALL APPLY WITH SUCH MODIFICATION AS SHALL BE NECESSARY TO MAKE IT
ENFORCEABLE.


(II)                                 THE PARTIES HERETO ACKNOWLEDGE AND AGREE
THAT IN THE EVENT OF A VIOLATION OF ANY OF THE PROVISIONS OF THIS SECTION 4
(INCLUDING SECTION 4(E)(I)), THE COMPANY AND/OR ITS RELATED ENTITIES WOULD
SUFFER IRREPARABLE HARM, THE DAMAGES SUFFERED BY THE COMPANY AND/OR ITS RELATED
ENTITIES MAY BE DIFFICULT TO ASCERTAIN, AND THE COMPANY AND/OR ITS RELATED
ENTITIES MAY NOT HAVE AN ADEQUATE REMEDY AT LAW.  ACCORDINGLY, THE PARTIES AGREE
THAT IN THE EVENT OF SUCH A BREACH BY EXECUTIVE, IF THE COMPANY SO ELECTS, THE
COMPANY AND/OR ITS RELATED ENTITIES SHALL BE ENTITLED, IN ADDITION TO ALL OTHER
REMEDIES AVAILABLE TO IT, TO ENFORCE THIS SECTION 4 BY SEEKING AN INJUNCTION,
RESTRAINING ORDER, SPECIFIC PERFORMANCE OR OTHER INJUNCTIVE RELIEF, WITHOUT
BOND.  NOTWITHSTANDING THE PROVISIONS OF SECTION 13(E) BELOW, AN ACTION BY THE
COMPANY AND/OR ITS RELATED ENTITIES SEEKING TO IMPOSE ANY OF SUCH REMEDIES MAY
BE BROUGHT IN A COURT OF LAW.  SUCH REMEDIES SHALL NOT BE DEEMED TO BE EXCLUSIVE
OF ANY OTHER REMEDIES AVAILABLE TO THE COMPANY AND/OR ITS RELATED ENTITIES, BY
JUDICIAL OR ARBITRAL PROCEEDINGS OR OTHERWISE.


(III)                              EXECUTIVE ACKNOWLEDGES THAT THE COMPANY’S
AGREEMENT TO PROVIDE THE BENEFITS PAYABLE TO EXECUTIVE UPON TERMINATION OF
EMPLOYMENT PURSUANT TO SECTION 5 ARE ADDITIONAL CONSIDERATION FOR EXECUTIVE’S
AGREEMENT TO ABIDE BY THE RESTRICTIVE COVENANTS CONTAINED IN THIS SECTION 4
INCLUDING, WITHOUT LIMITATION, THE NON-SOLICITATION AND NON-COMPETITION
PROVISIONS OF SECTION 4(D) AND THE COMPANY SHALL BE RELEASED FROM ANY OBLIGATION
TO PROVIDE SUCH BENEFITS IN THE EVENT OF EXECUTIVE’S VIOLATION OF ANY OF THESE
COVENANTS.

8


--------------------------------------------------------------------------------



5.                                      TERMINATION OF EMPLOYMENT.


(A)                                  THE TERM AND EXECUTIVE’S EMPLOYMENT BY THE
COMPANY AND ITS RELATED ENTITIES (I) MAY BE TERMINATED (A) BY THE COMPANY AT ANY
TIME WITH CAUSE IN ACCORDANCE WITH SECTION 5(F)(I) OR WITHOUT CAUSE OR DUE TO
EXECUTIVE’S DISABILITY, (B) BY EXECUTIVE AT ANY TIME OUTSIDE THE PROTECTION
PERIOD (AS DEFINED BELOW) FOR ANY OR NO REASON UPON NOT LESS THAN 90 DAYS
WRITTEN NOTICE OR (C) DURING THE PROTECTION PERIOD (I) BY EXECUTIVE FOR GOOD
REASON IN ACCORDANCE WITH SECTION 5(F)(III) AND (II) BY EXECUTIVE WITHOUT GOOD
REASON UPON NOT LESS THAN 90 DAYS WRITTEN NOTICE AND (II) SHALL AUTOMATICALLY
TERMINATE UPON EXECUTIVE’S DEATH.  UPON ANY TERMINATION OF EXECUTIVE’S
EMPLOYMENT, EXECUTIVE AGREES TO AUTOMATICALLY RESIGN, AND IS DEEMED TO HAVE
AUTOMATICALLY RESIGNED FROM, ALL POSITIONS WITH THE COMPANY AND ITS RELATED
ENTITIES, INCLUDING AS A MEMBER OF THE BOARD OR THE BOARD OF ANY SUBSIDIARY.  IN
THE EVENT EXECUTIVE PROVIDES NOTICE OF HIS INTENT TO TERMINATE HIS EMPLOYMENT
WITHOUT GOOD REASON, THE COMPANY MAY PLACE EXECUTIVE ON GARDEN LEAVE DURING ALL
OR A PORTION OF THE 90-DAY NOTICE PERIOD, WHICH MAY ENTAIL, WITHOUT LIMITATION,
RELIEVING EXECUTIVE OF HIS POSITIONS AND/OR DUTIES WITH THE COMPANY AND ITS
RELATED ENTITIES OR PREVENTING EXECUTIVE FROM PERFORMING HIS SERVICES AT A
COMPANY LOCATION AND ANY SUCH ACTIONS SHALL NOT BE A BREACH OF THIS AGREEMENT,
BE CONSIDERED TO BE A TERMINATION OF EXECUTIVE WITHOUT CAUSE OR CONSTITUTE AN
EVENT OF “GOOD REASON”. THE COMPANY SHALL CONTINUE TO COMPLY WITH ITS
OBLIGATIONS UNDER SECTION 3 DURING ANY PERIOD OF GARDEN LEAVE.


(B)                                 IN THE EVENT THE TERM AND EXECUTIVE’S
EMPLOYMENT IS TERMINATED BY THE COMPANY FOR ANY REASON OTHER THAN CAUSE OR
DISABILITY OR VOLUNTARILY BY EXECUTIVE FOR GOOD REASON, IN EACH CASE, OUTSIDE
THE PROTECTION PERIOD, EXECUTIVE SHALL BE ENTITLED TO RECEIVE  (I) THE AMOUNT OF
EXECUTIVE’S BASE SALARY AND EXPENSES ACCRUED WITH RESPECT TO THE PERIOD PRIOR TO
THE DATE OF TERMINATION OF EXECUTIVE’S EMPLOYMENT, TO THE EXTENT NOT PREVIOUSLY
PAID; (II) A LUMP SUM CASH PAYMENT IN AN AMOUNT EQUAL TO THE GREATER OF (A) THE
SUM OF EXECUTIVE’S ANNUAL BASE SALARY AS OF THE DAY IMMEDIATELY PRECEDING THE
DATE OF SUCH TERMINATION, AND THE AVERAGE ANNUAL BONUS (INCLUDING THE CASH AND
EQUITY COMPONENT OF SUCH ANNUAL BONUS) EARNED BY EXECUTIVE DURING THE TWO MOST
RECENTLY COMPLETED FISCAL YEARS OF THE COMPANY (“AVERAGE BONUS”) AND (B) THE SUM
OF THE AMOUNT OF BASE SALARY OTHERWISE PAYABLE TO EXECUTIVE THROUGH THE END OF
THE TERM AND A PRO RATED PORTION OF EXECUTIVE’S AVERAGE BONUS BASED ON THE
NUMBER OF DAYS THAT HAVE ELAPSED AS OF EXECUTIVE’S DATE OF TERMINATION DURING
THE RELEVANT CALENDAR YEAR; AND (III) CONTINUED MEDICAL COVERAGE AT ACTIVE
EMPLOYEE RATES FOR THE LONGER OF THE REMAINDER OF THE TERM AND ONE YEAR FROM
EXECUTIVE’S DATE OF TERMINATION OR, IF EARLIER, UNTIL EXECUTIVE RECEIVES OTHER
EMPLOYER-PROVIDED COVERAGE.  IN ADDITION, ANY AND ALL OUTSTANDING RSUS
PREVIOUSLY GRANTED TO EXECUTIVE AS PART OF ANY ANNUAL BONUS SHALL IMMEDIATELY
VEST.  ANY AMOUNT PAYABLE OR BENEFIT PROVIDED TO EXECUTIVE PURSUANT TO THIS
SECTION 5(B) (OTHER THAN CLAUSE (I)) SHALL BE PAID OR PROVIDED TO EXECUTIVE ONLY
IN THE EVENT THAT HE EXECUTES AND DOES NOT REVOKE A RELEASE OF CLAIMS AGREEMENT
SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT A.


(C)                                  IN THE EVENT THE TERM AND EXECUTIVE’S
EMPLOYMENT IS TERMINATED (I) BY THE COMPANY FOR CAUSE OR (II) VOLUNTARILY BY
EXECUTIVE OTHER THAN FOR GOOD REASON, (I) THE COMPANY SHALL PAY EXECUTIVE THE
AMOUNT OF EXECUTIVE’S BASE SALARY AND EXPENSES ACCRUED WITH RESPECT TO THE
PERIOD PRIOR TO THE DATE OF TERMINATION OF EXECUTIVE’S EMPLOYMENT, TO THE EXTENT
NOT PREVIOUSLY PAID, (II) ALL OUTSTANDING UNEXERCISED OPTIONS, WHETHER VESTED OR
UNVESTED AT THE TIME OF THE TERMINATION, AND ALL UNVESTED RSUS WILL TERMINATE
IMMEDIATELY UPON TERMINATION, AND (III) THE COMPANY SHALL HAVE NO OTHER OR
FURTHER OBLIGATION TO EXECUTIVE HEREUNDER, INCLUDING WITHOUT LIMITATION ANY
OBLIGATION TO MAKE SEVERANCE PAYMENTS OR PAYMENTS IN RESPECT OF DISCRETIONARY
BONUS.

9


--------------------------------------------------------------------------------



(D)                                 IN THE EVENT THAT EXECUTIVE’S EMPLOYMENT IS
TERMINATED BY REASON OF EXECUTIVE’S DEATH OR DISABILITY, THE COMPANY SHALL PAY
EXECUTIVE (OR HIS PERSONAL REPRESENTATIVE AS THE CASE MAY BE): (I) THE AMOUNT OF
EXECUTIVE’S BASE SALARY AND EXPENSES ACCRUED WITH RESPECT TO THE PERIOD PRIOR TO
THE DATE OF TERMINATION OF EXECUTIVE’S EMPLOYMENT, TO THE EXTENT NOT PREVIOUSLY
PAID; (II) BONUS FOR THE PRIOR YEAR, IF ANY, THAT THE COMPANY HAS DECLARED THAT
EXECUTIVE HAS EARNED BUT WHICH HAS NOT YET PAID;  (III) A LUMP SUM CASH PAYMENT
EQUAL TO EXECUTIVE’S ANNUAL BONUS (INCLUDING THE CASH AND EQUITY COMPONENT OF
SUCH ANNUAL BONUS) FROM THE PRIOR YEAR BASED ON THE NUMBER OF DAYS OF THE
CURRENT YEAR EXECUTIVE HAS BEEN EMPLOYED BY THE COMPANY AND THE DENOMINATOR OF
WHICH IS 365;  (IV) CONTINUED MEDICAL COVERAGE AT ACTIVE-EMPLOYEE RATES FOR ONE
YEAR; AND (V) THE AMOUNT OF ANY BENEFITS AS ARE PAYABLE TO EXECUTIVE (OR HIS
PERSONAL REPRESENTATIVE) BY REASON OF SUCH DEATH OR DISABILITY UNDER THE TERMS
OF ANY EMPLOYEE PLAN OR INSURANCE PROGRAM MAINTAINED BY THE COMPANY AND IN WHICH
EXECUTIVE WAS A PARTICIPANT. IN ADDITION, ANY AND ALL OUTSTANDING RSUS
PREVIOUSLY GRANTED TO EXECUTIVE AS PART OF ANY ANNUAL BONUS SHALL IMMEDIATELY
VEST.  ANY AMOUNT PAYABLE TO EXECUTIVE PURSUANT TO CLAUSE (III) AND (IV) OF THIS
SECTION 5(D) SHALL BE PAID TO EXECUTIVE ONLY IN THE EVENT THAT HE (OR HIS
PERSONAL REPRESENTATIVE AS THE CASE MAY BE) EXECUTES A RELEASE OF LIABILITY IN
FAVOR OF THE COMPANY IN A FORM SATISFACTORY TO THE COMPANY.


(E)                                  IN THE EVENT THE TERM AND EXECUTIVE’S
EMPLOYMENT IS TERMINATED (X) BY THE COMPANY FOR ANY REASON OTHER THAN CAUSE OR
(Y) BY EXECUTIVE FOR GOOD REASON, IN EACH CASE, WITHIN THE ONE YEAR PERIOD
IMMEDIATELY FOLLOWING A CHANGE IN CONTROL (THE “PROTECTION PERIOD”), EXECUTIVE
SHALL BE ENTITLED TO RECEIVE: THE STAY BONUS, TO THE EXTENT UNPAID, AND THE
BENEFITS PROVIDED IN SECTION 5(B); PROVIDED THAT IN LIEU OF, AND NOT IN ADDITION
TO, THE SEVERANCE BENEFITS SPECIFIED SECTION 5(B)(II), EXECUTIVE SHALL BE
ENTITLED TO RECEIVE A CASH LUMP SUM PAYMENT EQUAL TO THE SUM OF (A) TWO
MULTIPLIED BY THE AMOUNT OF EXECUTIVE’S ANNUAL BASE SALARY AS OF THE DAY
IMMEDIATELY PRECEDING THE DATE OF SUCH TERMINATION AND (B) A PRO RATED PORTION
OF EXECUTIVE’S AVERAGE BONUS BASED ON THE NUMBER OF DAYS THAT HAVE ELAPSED AS OF
EXECUTIVE’S DATE OF TERMINATION DURING THE RELEVANT CALENDAR YEAR.  ANY AMOUNT
PAYABLE OR BENEFIT PROVIDED TO EXECUTIVE PURSUANT TO THIS SECTION 5(D) (OTHER
THAN CLAUSE (I)) SHALL BE PAID OR PROVIDED TO EXECUTIVE ONLY IN THE EVENT THAT
HE EXECUTES AND DOES NOT REVOKE A RELEASE OF CLAIMS AGREEMENT SUBSTANTIALLY IN
THE FORM ATTACHED HERETO AS EXHIBIT A.


(F)                                    FOR PURPOSES OF THIS AGREEMENT:


(I)                                     THE CEO, IN THE EXERCISE OF GOOD FAITH
AND REASONABLE JUDGMENT, MAY TERMINATE THE TERM AND EXECUTIVE’S EMPLOYMENT FOR
“CAUSE” IF, AFTER GIVING EXECUTIVE NOTICE AND AN OPPORTUNITY TO BE HEARD BY THE
CEO, THE CEO DETERMINES THAT ANY OF THE FOLLOWING HAS OCCURRED:  (I) EXECUTIVE’S
WILLFUL AND CONTINUED FAILURE TO SUBSTANTIALLY PERFORM HIS MATERIAL DUTIES FOR
THE COMPANY (OTHER THAN DUE TO DISABILITY) FOLLOWING WRITTEN NOTICE SPECIFYING
SUCH FAILURE AND THE MANNER IN WHICH EXECUTIVE MAY RECTIFY SUCH FAILURE IN THE
FUTURE, IF RECTIFIABLE (IT BEING UNDERSTOOD THAT THE MANNER IN WHICH EXECUTIVE
MAY RECTIFY SUCH FAILURE MUST BE REASONABLE); (II) EXECUTIVE’S BREACH OF ANY
MATERIAL TERM OF THIS AGREEMENT THAT IS NOT CURED WITHIN 30 DAYS OF WRITTEN
NOTICE FROM THE COMPANY; (III) EXECUTIVE’S ENGAGING IN WILLFUL, INTENTIONAL
MISCONDUCT (IT BEING UNDERSTOOD THAT GOOD FAITH BUSINESS JUDGMENTS MADE BY
EXECUTIVE ARE NOT

10


--------------------------------------------------------------------------------



WILLFUL, INTENTIONAL MISCONDUCT) THAT HAS RESULTED IN DAMAGE TO THE COMPANY’S
BUSINESS OR REPUTATION; (IV) EXECUTIVE HAVING BEEN INDICTED OR CONVICTED OF, OR
PLEADED GUILTY OR NOLO CONTENDERE TO, A FELONY OR OTHER CRIME OF MORAL
TURPITUDE; (V) EXECUTIVE HAVING ENGAGED IN FRAUD AGAINST THE COMPANY OR HAVING
INTENTIONALLY MISAPPROPRIATED COMPANY PROPERTY; (VI) EXECUTIVE’S BREACH OF ANY
FIDUCIARY DUTY OWED TO THE COMPANY THAT HAS A DETRIMENTAL EFFECT ON THE
COMPANY’S REPUTATION OR BUSINESS THAT IS NOT CURED WITHIN 30 DAYS AFTER WRITTEN
NOTICE SPECIFYING SUCH BREACH OF DUTY AND THE MANNER IN WHICH EXECUTIVE MAY
RECTIFY SUCH BREACH OF DUTY IN THE FUTURE, IF RECTIFIABLE (FRAUD OR
MISAPPROPRIATION NOT BEING RECTIFIABLE), AND EXECUTIVE FAILS TO RECTIFY SUCH
BREACH OF DUTY WITHIN 30 DAYS OF WRITTEN NOTICE FROM THE COMPANY; (VII) A
FAILURE BY EXECUTIVE TO COMPLY WITH THE COMPANY’S MATERIAL EMPLOYMENT POLICIES
AND RULES THAT IS NOT CURED WITHIN 30 DAYS OF WRITTEN NOTICE FROM THE COMPANY,
(VIII) EXECUTIVE’S OBSTRUCTING OR IMPEDING OR FAILING TO COOPERATE WITH ANY
INVESTIGATION AUTHORIZED BY THE BOARD OR ANY GOVERNMENTAL OR SELF-REGULATORY
ENTITY, (IX) EXECUTIVE BEING FOUND LIABLE IN ANY SECURITIES AND EXCHANGE
COMMISSION OR OTHER CIVIL OR CRIMINAL SECURITIES LAW ACTION OR BECOMING SUBJECT
TO ANY CEASE AND DESIST ORDER WITH RESPECT TO SUCH ACTION (REGARDLESS OF WHETHER
EXECUTIVE ADMITS OR DENIES LIABILITY), OR (X) EXECUTIVE’S FAILURE TO MAINTAIN
ANY AND ALL LICENSES NECESSARY TO THE PERFORMANCE OF THE DUTIES DESCRIBED IN
SECTION 1(A) ABOVE.


(II)                                 THE COMPANY MAY TERMINATE THE TERM AND
EXECUTIVE’S EMPLOYMENT DUE TO “DISABILITY” IN THE EVENT ANY PHYSICAL OR MENTAL
ILLNESS, DISABILITY OR IMPAIRMENT THAT, AFTER REASONABLE ACCOMMODATION, PREVENTS
OR MAY REASONABLY BE EXPECTED TO PREVENT EXECUTIVE FROM CONTINUING THE
PERFORMANCE OF EXECUTIVE’S NORMAL DUTIES AND RESPONSIBILITIES HEREUNDER FOR A
PERIOD IN EXCESS OF 180 CONSECUTIVE DAYS OR OF 270 NON-CONSECUTIVE DAYS WITHIN
ANY 18 MONTH PERIOD.


(III)                              EXECUTIVE MAY TERMINATE THE TERM AND
EXECUTIVE’S EMPLOYMENT FOR “GOOD REASON” IN THE EVENT THAT WITHOUT EXECUTIVE’S
EXPRESS PRIOR WRITTEN CONSENT, THE OCCURRENCE OF ANY ONE OR MORE OF THE
FOLLOWING OCCURS: (I) A MATERIAL DIMINUTION OF EXECUTIVE’S POSITIONS, TITLES,
DUTIES, OR RESPONSIBILITIES FROM, OR THE ASSIGNMENT TO EXECUTIVE OF DUTIES
MATERIALLY INCONSISTENT WITH, THOSE IN EFFECT ON THE DATE OF THE AGREEMENT (FOR
THE AVOIDANCE OF DOUBT, IT IS AGREED THAT EXECUTIVE CEASING TO (X) HAVE GLOBAL
OVERSIGHT OF THE MERGERS AND ACQUISITION PROCESS, AND (Y) BE THE GLOBAL HEAD OF
INVESTOR RELATIONS SHALL BE A MATERIAL DIMINUTION OF EXECUTIVE’S
RESPONSIBILITIES); (II) THE COMPANY’S REQUIRING EXECUTIVE TO BE BASED AT A
LOCATION IN EXCESS OF THIRTY-FIVE (35) MILES FROM THE LOCATION OF EXECUTIVE’S
PRINCIPAL JOB LOCATION OR OFFICE AS OF THE EFFECTIVE DATE OF THE AGREEMENT,
EXCEPT FOR REQUIRED TRAVEL ON THE COMPANY’S BUSINESS TO AN EXTENT SUBSTANTIALLY
CONSISTENT WITH EXECUTIVE’S PRESENT BUSINESS OBLIGATIONS; (III) A REDUCTION BY
THE COMPANY OF EXECUTIVE’S BASE SALARY, (IV) THE COMPANY’S BREACH OF ANY
MATERIAL TERMS OF THE AGREEMENT; OR (V)

11


--------------------------------------------------------------------------------



THE FAILURE OF THE COMPANY TO REQUIRE ASSUMPTION OF THE AGREEMENT BY A
SUCCESSOR, EXCEPT IF SUCH ASSUMPTION WOULD OCCUR BY OPERATION OF LAW. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, “GOOD REASON” SHALL
NOT BE DEEMED TO EXIST, AND EXECUTIVE MAY NOT TERMINATE HIS EMPLOYMENT FOR GOOD
REASON, UNLESS (I) EXECUTIVE HAS PROVIDED WRITTEN NOTICE TO THE COMPANY OF THE
EXISTENCE OF GOOD REASON WITHIN 90 DAYS OF THE OCCURRENCE OF THE EVENT
PURPORTING TO CONSTITUTE GOOD REASON, (II) THE COMPANY FAILS TO CURE SUCH EVENT
WITHIN 30 DAYS OF RECEIPT OF SUCH NOTICE (IT BEING UNDERSTOOD THAT EXECUTIVE
CEASING TO (X) HAVE GLOBAL OVERSIGHT OF THE MERGERS AND ACQUISITION PROCESS, AND
(Y) BE THE GLOBAL HEAD OF INVESTOR RELATIONS IS A CIRCUMSTANCE WHICH IS NOT
CURABLE BY THE COMPANY) AND (III) EXECUTIVE TERMINATES HIS EMPLOYMENT WITHIN 5
DAYS AFTER THE LATER OF THE COMPANY’S FAILURE TO CURE SUCH EVENT OR, IF SUCH
TERMINATION OCCURS AFTER A CHANGE IN CONTROL, THE EXPIRATION OF THE SIX-MONTH
PERIOD SPECIFIED IN SECTION 3(F).


(IV)                              THE TERM  “CHANGE IN CONTROL” SHALL MEAN:

(A)                              ANY “PERSON” (AS SUCH TERM IS USED IN SECTIONS
3(A)(9) AND 13(D) OF THE EXCHANGE ACT) OR “GROUP” (AS SUCH TERM IS USED IN
SECTION 14(D)(2) OF THE EXCHANGE ACT) IS OR BECOMES A “BENEFICIAL OWNER” (AS
SUCH TERM IS USED IN RULE 13D-3 PROMULGATED UNDER THE EXCHANGE ACT) OF 50% OR
MORE OF THE VOTING STOCK OF THE COMPANY OTHER THAN PURSUANT TO A CORPORATE
TRANSACTION (AS DEFINED BELOW) THAT DOES NOT CONSTITUTE A CHANGE IN CONTROL
UNDER CLAUSE (E), BELOW; PROVIDED THAT THIS CLAUSE (A) SHALL NOT APPLY WITH
RESPECT TO A STOCKHOLDER OF THE COMPANY WHO BENEFICIALLY OWNS MORE THAN 25% OF
THE VOTING STOCK OF THE COMPANY ON THE EFFECTIVE DATE OF THE AGREEMENT;

(B)                               ALL OR SUBSTANTIALLY ALL OF THE ASSETS OR
BUSINESS OF THE COMPANY ARE DISPOSED OF PURSUANT TO A MERGER, CONSOLIDATION OR
OTHER TRANSACTION UNLESS THE STOCKHOLDERS OF THE COMPANY IMMEDIATELY PRIOR TO
SUCH MERGER, CONSOLIDATION OR OTHER TRANSACTION BENEFICIALLY OWN, DIRECTLY OR
INDIRECTLY, IN SUBSTANTIALLY THE SAME PROPORTION AS THEY OWNED THE VOTING STOCK
OF THE COMPANY, SUBSTANTIALLY ALL OF THE VOTING STOCK OR OTHER OWNERSHIP
INTERESTS OF THE ENTITY OR ENTITIES, IF ANY, THAT SUCCEED TO THE BUSINESS OF THE
COMPANY;

(C)                               A MAJORITY OF THE BOARD CONSISTS OF
INDIVIDUALS OTHER THAN INCUMBENT DIRECTORS, WHICH TERM MEANS THE MEMBERS OF THE
BOARD ON THE EFFECTIVE DATE OF THE AGREEMENT OR, IF ANY SUCH INDIVIDUAL IS NO
LONGER A MEMBER OF THE BOARD, ANY SUCCESSOR TO ANY SUCH INDIVIDUAL (OR TO ANY
SUCCESSOR TO ANY SUCH INDIVIDUAL) IF THE ELECTION OR NOMINATION FOR ELECTION OF
SUCH INDIVIDUAL OR SUCCESSOR WAS SUPPORTED BY A MAJORITY OF THE DIRECTORS WHO
THEN COMPRISED THE INCUMBENT DIRECTORS;

12


--------------------------------------------------------------------------------


(D)                              THE COMPANY ADOPTS ANY PLAN OF LIQUIDATION
PROVIDING FOR THE DISTRIBUTION OF ALL OR SUBSTANTIALLY ALL OF ITS ASSETS IF SUCH
PLAN OF LIQUIDATION WILL RESULT IN THE WINDING-UP OF THE BUSINESS OF THE
COMPANY; OR

(E)                                THE CONSUMMATION OF ANY MERGER, CONSOLIDATION
OR OTHER SIMILAR CORPORATE TRANSACTION (A “CORPORATE TRANSACTION”) UNLESS,
IMMEDIATELY AFTER SUCH TRANSACTION, THE STOCKHOLDERS OF THE COMPANY IMMEDIATELY
PRIOR TO THE TRANSACTION OWN, DIRECTLY OR INDIRECTLY, IN SUBSTANTIALLY THE SAME
PROPORTION AS THEY OWNED THE VOTING STOCK OF THE COMPANY PRIOR TO SUCH
TRANSACTION, MORE THAN 50% OF THE VOTING STOCK OF THE COMPANY SURVIVING SUCH
TRANSACTION OR ITS ULTIMATE PARENT COMPANY IF SUCH SURVIVING COMPANY IS A
SUBSIDIARY OF ANOTHER ENTITY (THERE BEING EXCLUDED FROM THE NUMBER OF SHARES
HELD BY SUCH STOCKHOLDERS, BUT NOT FROM THE VOTING STOCK OF THE COMBINED
COMPANY, ANY SHARES RECEIVED BY AFFILIATES OF SUCH OTHER COMPANY IN EXCHANGE FOR
STOCK OF SUCH OTHER COMPANY).

For purposes of this Change in Control definition, “the Company” shall include
any entity that succeeds to all or substantially all of the business of the
Company and “Voting Stock” shall mean securities of any class or classes having
general voting power under ordinary circumstances, in the absence of
contingencies, to elect the directors of a corporation.


(G)                                 TO THE EXTENT REQUIRED BY SECTION 409A OF
THE CODE, ANY PAYMENT REQUIRED TO BE MADE TO EXECUTIVE UNDER THIS SECTION 5
SHALL BE DEFERRED UNTIL THE FIRST DAY OF FIRST MONTH COMMENCING AFTER THE SIX
MONTH ANNIVERSARY OF EXECUTIVE’S TERMINATION OF EMPLOYMENT.  THE COMPANY SHALL
MAKE A LUMP SUM PAYMENT TO EXECUTIVE ON OR ABOUT SUCH DATE IN AN AMOUNT EQUAL TO
THE AGGREGATE PAYMENTS THAT WOULD HAVE OTHERWISE BEEN PAID TO EXECUTIVE DURING
SUCH DEFERRAL PERIOD.


(H)                                 AMOUNTS PAYABLE TO EXECUTIVE PURSUANT TO
THIS SECTION 5 SHALL BE IN FULL AND COMPLETE SATISFACTION OF EXECUTIVE’S RIGHTS
UNDER THIS AGREEMENT AND ANY OTHER CLAIMS HE MAY HAVE IN RESPECT OF EMPLOYMENT
BY THE COMPANY AND ITS RELATED ENTITIES.


6.                                      PARACHUTE PAYMENTS.

In the event any payments to Executive constitute “parachute payments” within
the meaning of Section 280G of the Internal Revenue Code of 1986, as amended
(the “Code”), and will be subject to an excise tax imposed pursuant to Section
4999 of the Code, Executive’s severance benefits will be provided either in full
or to such lesser extent which would result in no portion of such benefits being
subject to such excise tax, whichever results in Executive receiving the
greatest amount of severance benefits on an after-tax basis (notwithstanding
that all or some portion of such benefits may be subject to such excise tax). 
In the event Executive’s severance benefits are required to be reduced,
Executive may select which portion(s) of his “excess parachute payments”
benefits will be reduced or eliminated.

13


--------------------------------------------------------------------------------



7.                                      NO CONFLICTING OBLIGATIONS; NO
CONFLICTING AGREEMENTS.

Executive represents and warrants to the Company that (i) Executive is not a
party to or subject to any other binding covenants, contracts, agreements,
arrangements, employee manuals or other writings regarding his employment with
any third party, (ii) Executive has the ability and the authority to enter into
this Agreement, (iii) entering into and performing under this Agreement will not
violate any agreement between Executive and any third party, and (iv) there
exist no obligations to any third party that will restrict Executive’s
performance of his duties to the Company under this Agreement.


8.                                      NOTIFICATION OF NEW EMPLOYER.

Prior to accepting any other employment during the Period of Restriction,
Executive shall notify his potential new employer of those of his obligations
which are continuing under this Agreement after the termination thereof.


9.                                      NOTICES.

Any notice, request or other communication permitted or required by this
Agreement shall be in writing and shall be deemed to have been given (i)
immediately when personally delivered to the recipient (provided a written
acknowledgment of receipt is obtained), (ii) five (5) days after mailing by
certified or registered mail, postage prepaid, return receipt requested or (iii)
two (2) days after being sent by a nationally recognized overnight courier
(provided that a written acknowledgment of receipt is obtained by the overnight
courier), to the party concerned at the address indicated below (or such other
address as the recipient shall have specified by ten (10) days’ advance written
notice given in accordance with this Section 9).

 

If to the Company:

GFI Group Inc.

 

 

100 Wall Street

 

 

New York, NY 10005

 

 

Attn: Chief Executive Officer

 

 

 

 

If to Executive:

at the address on file with the Company.

 


10.                               OPPORTUNITY FOR REVIEW.

EXECUTIVE ACKNOWLEDGES THAT HE HAS REVIEWED THIS AGREEMENT CAREFULLY AND HAS HAD
AMPLE OPPORTUNITY TO OBTAIN ADVICE AS TO THE MEANING OF THE TERMS, COVENANTS AND
AGREEMENTS CONTAINED HEREIN FROM SUCH PROFESSIONAL ADVISORS AS EXECUTIVE HAS
DEEMED APPROPRIATE OR NECESSARY.


11.                               INDEMNIFICATION.


(A)                                  DURING THE TERM AND THEREAFTER, THE COMPANY
SHALL PROVIDE EXECUTIVE WITH COVERAGE UNDER ITS CURRENT DIRECTORS’ AND OFFICERS’
LIABILITY POLICY TO THE SAME EXTENT THAT IT PROVIDES SUCH COVERAGE TO ITS OTHER
SENIOR EXECUTIVES.  SUBJECT TO LIMITATIONS IMPOSED BY LAW, THE

14


--------------------------------------------------------------------------------



COMPANY’S BY-LAWS AND THE COMPANY’S DIRECTORS’ AND OFFICERS’ LIABILITY POLICY,
THE COMPANY SHALL INDEMNIFY AND HOLD HARMLESS EXECUTIVE TO THE FULLEST EXTENT
PERMITTED BY LAW FROM AND AGAINST ANY AND ALL CLAIMS, DAMAGES, EXPENSES
(INCLUDING ATTORNEYS’ FEES), JUDGMENTS, PENALTIES, FINES, SETTLEMENTS, AND ALL
OTHER LIABILITIES INCURRED OR PAID BY HIM IN CONNECTION WITH THE INVESTIGATION,
DEFENSE, PROSECUTION, SETTLEMENT OR APPEAL OF ANY THREATENED, PENDING OR
COMPLETED ACTION, SUIT OR PROCEEDING, WHETHER CIVIL, CRIMINAL, ADMINISTRATIVE OR
INVESTIGATIVE AND TO WHICH EXECUTIVE WAS OR IS A PARTY OR IS THREATENED TO BE
MADE A PARTY BY REASON OF THE FACT THAT EXECUTIVE IS OR WAS AN OFFICER, EMPLOYEE
OR AGENT OF THE COMPANY OR ANY OF ITS AFFILIATES, OR BY REASON OF ANYTHING DONE
OR NOT DONE BY EXECUTIVE IN ANY SUCH CAPACITY OR CAPACITIES, PROVIDED THAT
EXECUTIVE ACTED IN GOOD FAITH, IN A MANNER THAT WAS NOT GROSSLY NEGLIGENT AND
DID NOT CONSTITUTE WILLFUL MISCONDUCT AND, WITH RESPECT TO ANY CRIMINAL ACTION
OR PROCEEDING, HAD NO REASONABLE CAUSE TO BELIEVE HIS CONDUCT WAS UNLAWFUL.  THE
COMPANY ALSO SHALL PAY ANY AND ALL EXPENSES (INCLUDING ATTORNEYS’ FEES) INCURRED
BY EXECUTIVE AS A RESULT OF EXECUTIVE BEING CALLED AS A WITNESS IN CONNECTION
WITH ANY MATTER INVOLVING THE COMPANY AND/OR ANY OF ITS OFFICERS OR DIRECTORS.


(B)                                 THE COMPANY SHALL PAY ANY EXPENSES
(INCLUDING ATTORNEYS’ FEES), JUDGMENTS, PENALTIES, FINES, SETTLEMENTS, AND OTHER
LIABILITIES INCURRED BY EXECUTIVE IN INVESTIGATING, DEFENDING, SETTLING OR
APPEALING ANY ACTION, SUIT OR PROCEEDINGS DESCRIBED IN THIS SECTION 11 IN
ADVANCE OF THE FINAL DISPOSITION OF SUCH ACTION, SUIT OR PROCEEDING.  THE
COMPANY SHALL PROMPTLY PAY THE AMOUNT OF SUCH EXPENSES TO EXECUTIVE, BUT IN NO
EVENT LATER THAN TEN (10) DAYS FOLLOWING EXECUTIVE’S DELIVERY TO THE COMPANY OF
A WRITTEN REQUEST FOR AN ADVANCE PURSUANT TO THIS SECTION 11, TOGETHER WITH A
REASONABLE ACCOUNTING OF SUCH EXPENSES.


(C)                                  EXECUTIVE HEREBY UNDERTAKES AND AGREES TO
REPAY TO THE COMPANY ANY ADVANCES MADE PURSUANT TO THIS SECTION 11 IF AND TO THE
EXTENT THAT IT SHALL ULTIMATELY BE FOUND IN THE FINAL JUDICIAL DECISION THAT
EXECUTIVE IS NOT ENTITLED TO BE INDEMNIFIED BY THE COMPANY FOR SUCH AMOUNTS.  IN
CONNECTION WITH ANY ADVANCEMENT OF EXPENSES, EXECUTIVE FURTHER AGREES TO EXECUTE
AND DELIVER THE COMPANY’S CUSTOMARY FORM OF UNDERTAKING TO REPAY SUCH ADVANCES
IF AND TO THE EXTENT THAT IT SHALL ULTIMATELY BE FOUND IN THE FINAL JUDICIAL
DECISION THAT EXECUTIVE IS NOT ENTITLED TO BE INDEMNIFIED BY THE COMPANY FOR
SUCH AMOUNTS.


(D)                                 THE COMPANY SHALL MAKE THE ADVANCES
CONTEMPLATED BY THIS SECTION 11 REGARDLESS OF EXECUTIVE’S FINANCIAL ABILITY TO
MAKE REPAYMENT, AND REGARDLESS OF WHETHER INDEMNIFICATION OF THE INDEMNITEE BY
THE COMPANY WILL ULTIMATELY BE REQUIRED.  ANY ADVANCES AND UNDERTAKINGS TO REPAY
PURSUANT TO THIS SECTION 11 SHALL BE UNSECURED AND INTEREST FREE.


(E)                                  THE PROVISIONS OF THIS SECTION 11 SHALL
SURVIVE THE TERMINATION OF THE  TERM OR EXPIRATION OF THE TERM OF THIS
AGREEMENT.


(F)                                    IF EXECUTIVE HAS ANY KNOWLEDGE OF ANY
ACTUAL OR THREATENED ACTION, SUIT OR PROCEEDING, WHETHER CIVIL, CRIMINAL,
ADMINISTRATIVE OR INVESTIGATIVE, AS TO WHICH EXECUTIVE MAY REQUEST INDEMNITY
UNDER THIS SECTION 11, EXECUTIVE WILL GIVE THE COMPANY PROMPT WRITTEN NOTICE
THEREOF; PROVIDED, THAT THE FAILURE TO GIVE SUCH NOTICE SHALL NOT AFFECT
EXECUTIVE’S RIGHT TO INDEMNIFICATION.

15


--------------------------------------------------------------------------------



12.                               GENERAL.


(A)                                  TO THE EXTENT EXECUTIVE WOULD BE SUBJECT TO
THE ADDITIONAL 20% TAX IMPOSED ON CERTAIN DEFERRED COMPENSATION ARRANGEMENTS
PURSUANT TO SECTION 409A OF THE CODE AS A RESULT OF ANY PROVISION OF THIS
AGREEMENT, THE COMPANY AGREES TO COOPERATE WITH EXECUTIVE TO EXECUTE ANY
AMENDMENT TO THE PROVISIONS HEREOF REASONABLY NECESSARY TO IMPLEMENT THIS
SECTION 13(A) BUT ONLY (I) TO THE MINIMUM EXTENT NECESSARY TO AVOID APPLICATION
OF SUCH TAX AND (II) TO THE EXTENT THAT THE COMPANY WOULD NOT, AS A RESULT,
SUFFER ANY ADVERSE CONSEQUENCES.  NOTWITHSTANDING THE FOREGOING, THE COMPANY
SHALL NOT BE RESPONSIBLE FOR ANY ADDITIONAL 20% TAX IMPOSED PURSUANT TO CODE
SECTION 409A, NOR WILL THE COMPANY INDEMNIFY OR OTHERWISE REIMBURSE EXECUTIVE
FOR ANY LIABILITY INCURRED AS A RESULT OF CODE SECTION 409A.


(B)                                 NO WAIVER BY THE COMPANY OF ANY BREACH OF
THIS AGREEMENT WILL BE A WAIVER OF ANY PRECEDING OR SUBSEQUENT BREACH. NO WAIVER
BY THE COMPANY OF ANY RIGHT UNDER THIS AGREEMENT WILL BE CONSTRUED AS A WAIVER
OF ANY OTHER RIGHT. THE COMPANY WILL NOT BE REQUIRED TO GIVE NOTICE TO ENFORCE
STRICT ADHERENCE TO ALL TERMS OF THIS AGREEMENT.


(C)                                  THE CAPTIONS AND PARAGRAPH HEADINGS USED IN
THIS AGREEMENT ARE FOR CONVENIENCE OF REFERENCE ONLY, AND WILL NOT AFFECT THE
CONSTRUCTION OR INTERPRETATION OF THIS AGREEMENT OR ANY OF THE PROVISIONS
HEREOF.


(D)                                 THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO THEIR CONFLICTS OF LAW PROVISIONS.  EACH OF THE PARTIES
HERETO ACKNOWLEDGES THAT SERVICE OF PROCESS IN ANY PROCEEDING BEFORE A COURT OF
LAW ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT MAY BE MADE BY DELIVERY
OF A COPY THEREOF IN ACCORDANCE WITH THE NOTICE PROVISIONS OF SECTION 10 OF THIS
AGREEMENT.


(E)                                  EXCEPT FOR AN ACTION DESCRIBED IN SECTION
4(D) OR AS REQUIRED BY THE RULES AND REGULATIONS OF THE NATIONAL ASSOCIATION OF
SECURITIES DEALERS, THE PARTIES HEREBY AGREE THAT ALL CLAIMS, DISPUTES OR
CONTROVERSIES ARISING UNDER THIS AGREEMENT OR OTHERWISE CONCERNING IN ANY WAY
EXECUTIVE’S EMPLOYMENT (“CLAIMS”), INCLUDING, WITHOUT LIMITATION, CLAIMS FOR
WAGES OR SALARY, SEVERANCE OR OTHER COMPENSATION; CLAIMS FOR BREACH OF ANY
CONTRACT OR COVENANT (EXPRESS OR IMPLIED); TORT CLAIMS; CLAIMS FOR ANY TYPE OF
DISCRIMINATION INCLUDING, WITHOUT LIMITATION, RACE, SEX, RELIGION, NATIONAL
ORIGIN, AGE, MARITAL STATUS OR DISABILITY; CLAIMS FOR BENEFITS (EXCEPT WHERE ANY
APPLICABLE EMPLOYEE BENEFIT OR PENSION PLAN SPECIFIES A DIFFERENT PROCEDURE FOR
RESOLVING SUCH CLAIMS) AND CLAIMS FOR VIOLATION OF ANY FEDERAL, STATE OR OTHER
GOVERNMENTAL LAW, STATUTE, REGULATION, RULE OR ORDINANCE (BUT EXCLUDING CLAIMS
FOR WORKER’S COMPENSATION OR UNEMPLOYMENT BENEFITS), SHALL BE RESOLVED ONLY IN
THE COURTS OF THE STATE OF NEW YORK SITTING IN THE COUNTY OF NEW YORK OR THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND THE
APPELLATE COURTS HAVING JURISDICTION OF APPEALS IN SUCH COURTS.  IN THAT
CONTEXT, AND WITHOUT LIMITING THE GENERALITY OF THE FOREGOING (BUT SUBJECT TO
SECTION 4(D) AND THE RULES AND REGULATIONS PROMULGATED BY THE NATIONAL
ASSOCIATION OF SECURITIES DEALERS), EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY (A) SUBMITS FOR HIMSELF OR ITSELF IN ANY CLAIM, OR FOR THE
RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF (A “PROCEEDING”),
TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN
THE COUNT OF NEW YORK, THE COURT OF THE UNITED STATES OF AMERICA FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS HAVING JURISDICTION OF
APPEALS FROM ANY OF THE FOREGOING, AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH CLAIM SHALL BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE

16


--------------------------------------------------------------------------------



EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT; (B) CONSENTS THAT ANY SUCH CLAIM
MAY AND SHALL BE BROUGHT IN SUCH COURTS AND WAIVES ANY OBJECTION THAT HE OR IT
MAY NOW OR THEREAFTER HAVE TO THE VENUE OR JURISDICTION OF ANY SUCH CLAIM IN ANY
SUCH COURT OR THAT SUCH CLAIM WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES
NOT TO PLEAD OR CLAIM THE SAME; (C) WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
CLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR EXECUTIVE’S EMPLOYMENT BY THE COMPANY OR ANY RELATED
ENTITY, OR HIS OR ITS PERFORMANCE UNDER OR THE ENFORCEMENT OF THIS AGREEMENT;
(D) AGREES THAT SERVICE OF PROCESS IN ANY SUCH CLAIM MAY BE EFFECTED BY MAILING
A COPY OF SUCH PROCESS BY REGISTERED OR CERTIFIED MAIL (OR ANY SUBSTANTIALLY
SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO SUCH PARTY AT HIS OR ITS ADDRESS AS
PROVIDED IN SECTION 9; AND (E) AGREES THAT NOTHING IN THIS AGREEMENT SHALL
AFFECT THE RIGHT TO EFFECT SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY
THE LAWS OF THE STATE OF NEW YORK.


(F)                                    EXECUTIVE AGREES THAT, DURING THE TERM,
FOR (1) YEAR THEREAFTER AND, IF LONGER, DURING THE PENDANCY OF ANY LITIGATION OR
OTHER PROCEEDING OR OTHER PROCEEDING, (I) EXECUTIVE SHALL NOT COMMUNICATE WITH
ANYONE (OTHER THAN EXECUTIVE’S ATTORNEYS AND TAX AND/OR FINANCIAL ADVISORS AND
EXCEPT TO THE EXTENT EXECUTIVE DETERMINES IN GOOD FAITH IS NECESSARY IN THE
PERFORMANCE OF EXECUTIVE’S DUTIES HEREUNDER) WITH RESPECT TO THE FACTS OR
SUBJECT MATTER OF ANY PENDING OR POTENTIAL LITIGATION, OR REGULATORY OR
ADMINISTRATIVE PROCEEDING INVOLVING THE COMPANY OR ANY OF ITS AFFILIATES, OTHER
THAN ANY LITIGATION OR OTHER PROCEEDING IN WHICH EXECUTIVE IS A
PARTY-IN-OPPOSITION, WITHOUT GIVING PRIOR NOTICE TO THE COMPANY OR THE COMPANY’S
COUNSEL, AND (II) IN THE EVENT THAT ANY OTHER PARTY ATTEMPTS TO OBTAIN
INFORMATION OR DOCUMENTS FROM EXECUTIVE (OTHER THAN IN CONNECTION WITH ANY
LITIGATION OR OTHER PROCEEDING IN WHICH EXECUTIVE IS A PARTY-IN-OPPOSITION) WITH
RESPECT TO MATTERS EXECUTIVE BELIEVES IN GOOD FAITH ARE RELATED TO SUCH
LITIGATION OR OTHER PROCEEDING, EXECUTIVE SHALL PROMPTLY SO NOTIFY THE COMPANY’S
COUNSEL.  EXECUTIVE AGREES TO COOPERATE, IN A REASONABLE AND APPROPRIATE MANNER,
WITH THE COMPANY AND ITS ATTORNEYS, BOTH DURING AND AFTER THE TERMINATION OF
EXECUTIVE’S EMPLOYMENT, IN CONNECTION WITH ANY LITIGATION OR OTHER PROCEEDING
ARISING OUT OF OR RELATING TO MATTERS IN WHICH EXECUTIVE WAS INVOLVED PRIOR TO
THE TERMINATION OF EXECUTIVE’S EMPLOYMENT TO THE EXTENT THE COMPANY PAYS ALL
EXPENSES EXECUTIVE INCURS IN CONNECTION WITH SUCH COOPERATION AND TO THE EXTENT
SUCH COOPERATION DOES NOT UNDULY INTERFERE (AS DETERMINED BY EXECUTIVE
REASONABLY AND IN GOOD FAITH) WITH EXECUTIVE’S PERSONAL OR PROFESSIONAL
SCHEDULE.


(G)                                 THIS AGREEMENT MAY BE ASSIGNED BY THE
COMPANY WITHOUT EXECUTIVE’S CONSENT TO AN AFFILIATED ENTITY OF THE COMPANY,
INCLUDING ANY SURVIVOR ENTITY OR OTHER SUCCESSOR IN INTEREST, BUT NO SUCH
ASSIGNMENT SHALL RELIEVE THE COMPANY OF ITS FULL RESPONSIBILITIES HEREUNDER, OR
TO A SUCCESSOR IN INTEREST TO THE ASSETS AND BUSINESS OF THE COMPANY.  EXECUTIVE
MAY NOT ASSIGN HIS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT WITHOUT THE
WRITTEN CONSENT OF THE COMPANY.  THIS AGREEMENT WILL BE BINDING UPON AND WILL
INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE HEIRS,
EXECUTORS, ADMINISTRATORS, PERSONAL REPRESENTATIVES, SUCCESSORS AND PERMITTED
ASSIGNS.


(H)                                 THIS AGREEMENT MAY BE EXECUTED IN
COUNTERPARTS, EACH OF WHICH WILL BE DEEMED TO BE AN ORIGINAL HEREOF, BUT ALL OF
WHICH TOGETHER WILL CONSTITUTE ONE AND THE SAME INSTRUMENT.


(I)                                     THIS AGREEMENT CONSTITUTES THE SOLE AND
ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE PARTIES HERETO AS TO THE SUBJECT
MATTER HEREOF, AND SUPERSEDES ALL PRIOR DISCUSSIONS, AGREEMENTS AND
UNDERSTANDINGS OF EVERY KIND AND NATURE BETWEEN THEM AS TO SUCH SUBJECT MATTER;

17


--------------------------------------------------------------------------------



PROVIDED THAT, FOR THE SAKE OF CLARITY, THIS AGREEMENT (OTHER THAN THE
PROVISIONS OF THIS AGREEMENT PROVIDING FOR THE ACCELERATION OF VESTING OF RSUS)
SHALL NOT SUPERSEDE ANY AGREEMENT ENTERED INTO WITH RESPECT TO ANY OUTSTANDING
RSUS GRANTED TO EXECUTIVE PRIOR TO THE DATE HEREOF.


(J)                                     THIS AGREEMENT IS INTENDED FOR THE SOLE
AND EXCLUSIVE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE HEIRS,
EXECUTORS, ADMINISTRATORS, PERSONAL REPRESENTATIVES, SUCCESSORS AND PERMITTED
ASSIGNS, AND NO OTHER PERSON OR ENTITY WILL HAVE ANY RIGHT TO RELY ON THIS
AGREEMENT OR TO CLAIM OR DERIVE ANY BENEFIT HEREFROM ABSENT THE EXPRESS WRITTEN
CONSENT OF THE PARTY TO BE CHARGED WITH SUCH RELIANCE OR BENEFIT.


(K)                                  IF ANY PROVISION OF THIS AGREEMENT IS HELD
INVALID OR UNENFORCEABLE, EITHER IN ITS ENTIRETY OR BY VIRTUE OF ITS SCOPE OR
APPLICATION TO GIVEN CIRCUMSTANCES, SUCH PROVISION WILL THEREUPON BE DEEMED
MODIFIED ONLY TO THE EXTENT NECESSARY TO RENDER SAME VALID, OR NOT APPLICABLE TO
GIVEN CIRCUMSTANCES, OR EXCISED FROM THIS AGREEMENT, AS THE SITUATION MAY
REQUIRE; AND THIS AGREEMENT WILL BE CONSTRUED AND ENFORCED AS IF SUCH PROVISION
HAD BEEN INCLUDED HEREIN AS SO MODIFIED IN SCOPE OR APPLICATION, OR HAD NOT BEEN
INCLUDED HEREIN, AS THE CASE MAY BE.


(L)                                     THE PROVISIONS OF SECTION 4, 5, 9, 11
AND 12 OF THIS AGREEMENT WILL SURVIVE THE TERMINATION OF EXECUTIVE’S EMPLOYMENT
IN ACCORDANCE WITH THEIR TERMS.  THE PROVISIONS OF SECTIONS 4 AND 11 OF THIS
AGREEMENT WILL SURVIVE EXPIRATION OF THIS AGREEMENT AS A RESULT OF THE GIVING OF
A NOTICE OF NON RENEWAL BY EITHER PARTY AND WILL CONTINUE TO APPLY IN ACCORDANCE
WITH THEIR TERMS UNLESS AND UNTIL THE PARTIES PROVIDE OTHERWISE IN A WRITTEN
AGREEMENT EXECUTED BY BOTH PARTIES.

18


--------------------------------------------------------------------------------


IN WITNESS THEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

GFI Group Inc.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Executive

 

 

 

 

 

 

Name: Christopher J. Giancarlo

 

19


--------------------------------------------------------------------------------


EXHIBIT A

Form of Release

THIS RELEASE (this “Release”) is made as of this   th  day of          , 200 ,
by and between [Name] (the “Company”), and [Name]  (“Executive”).

PRELIMINARY RECITALS

A.                                   Executive’s employment with the Company has
terminated.

B.                                     [Executive and the Company are parties to
an Employment Agreement, dated as of               (the “Agreement”)].

AGREEMENT

In consideration of the payments due Executive under the Agreement, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1.                                       Executive, intending to be legally
bound, does hereby, on behalf of himself and his agents, representatives,
attorneys, assigns, heirs, executors and administrators (collectively, the
“Executive Parties”) REMISE, RELEASE AND FOREVER DISCHARGE the Company, its
affiliates, subsidiaries, parents, joint ventures, and its and their officers,
directors, shareholders, members, and managers, and its and their respective
successors and assigns, heirs, executors, and administrators (collectively, the
“Company Parties”) from all causes of action, suits, debts, claims and demands
whatsoever in law or in equity, which Executive or any of the Executive Parties
ever had, now has, or hereafter may have, by reason of any matter, cause or
thing whatsoever, from the beginning of Executive’s initial dealings with the
Company to the date of this Release, and particularly, but without limitation of
the foregoing general terms, any claims arising from or relating in any way to
Executive’s employment relationship with Company, the terms and conditions of
that employment relationship, and the termination of that employment
relationship, including, but not limited to, any claims arising under the Age
Discrimination in Employment Act, as amended, 29 U.S.C. § 621 et seq. (“ADEA”),
Title VII of The Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et
seq., the Civil Rights Act of 1966, 42 U.S.C. §1981, the Civil Rights Act of
1991, Pub. L. No. 102-166, the Americans with Disabilities Act,

20


--------------------------------------------------------------------------------


42 U.S.C. §12101 et seq., the Age Discrimination in Employment Act, as amended,
29 U.S.C. §621 et seq., the Fair Labor Standards Act, 29 U.S.C. §201 et seq.,
the National Labor Relations Act, 29 U.S.C. §151 et seq., and any other claims
under any federal, state or local common law, statutory, or regulatory
provision, now or hereafter recognized, but not including such claims to
payments and other rights provided Executive under the Agreement.  This Release
is effective without regard to the legal nature of the claims raised and without
regard to whether any such claims are based upon tort, equity, implied or
express contract or discrimination of any sort.  Except as specifically provided
herein, it is expressly understood and agreed that this Release shall operate as
a clear and unequivocal waiver by Executive of any claim for accrued or unpaid
wages, benefits or any other type of payment.

2.                                       Executive expressly waives all rights
afforded by any statute which limits the effect of a release with respect to
unknown claims.  Executive understands the significance of his release of
unknown claims and his waiver of statutory protection against a release of
unknown claims.

3.                                       Executive agrees that he will not be
entitled to or accept any benefit from any claim or proceeding within the scope
of this Release that is filed or instigated by him or on his behalf with any
agency, court or other government entity.

4.                                       The parties agree and acknowledge that
the Agreement, and the settlement and termination of any asserted or unasserted
claims against the Company and the Company Parties pursuant to this Release, are
not and shall not be construed to be an admission of any violation of any
federal, state or local statute or regulation, or of any duty owed by the
Company or any of the Company Parties to Executive.

5.                                       Executive certifies and acknowledges as
follows:

(a)                                  That he has read the terms of this Release,
and that he understands its terms and effects, including the fact that he has
agreed to RELEASE AND FOREVER DISCHARGE the Company and all Company Parties from
any legal action or other liability of any type related in any way to the
matters released pursuant to this Release other than as provided in the
Agreement and in this Release;

(b)                                 That he has signed this Release voluntarily
and knowingly in exchange for the consideration described herein, which he
acknowledges is adequate and satisfactory to him and which he acknowledges is in
addition to any other benefits to which he is otherwise entitled;

(c)                                  That he has been and is hereby advised in
writing to consult with an attorney prior to signing this Release;

(d)                                 That he does not waive rights or claims that
may arise after the date this Release is executed or those claims arising under
the Agreement with respect to payments and other rights due Executive on the
date of, or during the period following, the termination of his Employment;

21


--------------------------------------------------------------------------------


(e)                                  That the Company has provided him with
adequate opportunity, including a period of twenty-one (21) days from the
initial receipt of this Release and all other time periods required by
applicable law, within which to consider this Release (it being understood by
Executive that Executive may execute this Release less than 21 days from its
receipt from the Company, but agrees that such execution will represent his
knowing waiver of such 21-day consideration period), and he has been advised by
the Company to consult with counsel in respect thereof;

(f)                                    That he has seven (7) calendar days after
signing this Release within which to rescind, in a writing delivered to the
Company, the portion of this Release related to claims arising under ADEA or any
other claim arising under any other federal, state or local that requires
extension of this revocation right as a condition to the valid release and
waiver of such claim; and

(g)                                 That at no time prior to or contemporaneous
with his execution of this Release has he filed or caused or knowingly permitted
the filing or maintenance, in any state, federal or foreign court, or before any
local, state, federal or foreign administrative agency or other tribunal, any
charge, claim or action of any kind, nature and character whatsoever (“Claim”),
known or unknown, suspected or unsuspected, which he may now have or has ever
had against the Company Parties which is based in whole or in part on any matter
referred to in Section 1 above; and, subject to the Company’s performance under
this Release, to the maximum extent permitted by law, Executive is prohibited
from filing or maintaining, or causing or knowingly permitting the filing or
maintaining, of any such Claim in any such forum.  Executive hereby grants the
Company his perpetual and irrevocable power of attorney with full right, power
and authority to take all actions necessary to dismiss or discharge any such
Claim.  Executive further covenants and agrees that he will not encourage any
person or entity, including but not limited to any current or former employee,
officer, director or stockholder of the Company, to institute any Claim against
the Company Parties or any of them, and that except as expressly permitted by
law or administrative policy or as required by legally enforceable order he will
not aid or assist any such person or entity in prosecuting such Claim.

6.                                       The Company (meaning, solely for this
purpose, the Company’s directors and executive officers and other individuals
authorized to make official communications on the Company’s behalf) will not
disparage Executive or Executive’s performance or otherwise take any action
which could reasonably be expected to adversely affect Executive’s personal or
professional reputation.  Similarly, Executive will not disparage any Company
Party or otherwise take any action which could reasonably be expected to
adversely affect the personal or professional reputation of any Company Party.

7.                                       Miscellaneous

(a)                                  This Release and the Agreement, and any
other documents expressly referenced therein, constitute the complete and entire
agreement and understanding of Executive and the Company with respect to the
subject matter hereof, and supersedes in its entirety any and all prior
understandings, commitments, obligations and/or agreements, whether written or
oral, with respect thereto; it being understood and agreed that this Release

22


--------------------------------------------------------------------------------


and including the mutual covenants, agreements, acknowledgments and affirmations
contained herein, is intended to constitute a complete settlement and resolution
of all matters set forth in Section 1 hereof.

(b)                                 The Company Parties are intended third-party
beneficiaries of this Release, and this Release may be enforced by each of them
in accordance with the terms hereof in respect of the rights granted to such
Company Parties hereunder.  Except and to the extent set forth in the preceding
two sentences, this Release is not intended for the benefit of any Person other
than the parties hereto, and no such other person or entity shall be deemed to
be a third party beneficiary hereof.  Without limiting the generality of the
foregoing, it is not the intention of the Company to establish any policy,
procedure, course of dealing or plan of general application for the benefit of
or otherwise in respect of any other employee, officer, director or stockholder,
irrespective of any similarity between any contract, agreement, commitment or
understanding between the Company and such other employee, officer, director or
stockholder, on the one hand, and any contract, agreement, commitment or
understanding between the Company and Executive, on the other hand, and
irrespective of any similarity in facts or circumstances involving such other
employee, officer, director or stockholder, on the one hand, and Executive, on
the other hand.

(c)                                  The invalidity or unenforceability of any
provision of this Release shall not affect the validity or enforceability of any
other provision of this Release, which shall otherwise remain in full force and
effect.

(d)                                 This Release may be executed in separate
counterparts, each of which shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement.

(e)                                  The obligations of each of the Company and
Executive hereunder shall be binding upon their respective successors and
assigns.  The rights of each of the Company and Executive and the rights of the
Company Parties shall inure to the benefit of, and be enforceable by, any of the
Company’s, Executive’s and the Company Parties’ respective successors and
assigns.  The Company may assign all rights and obligations of this Release to
any successor in interest to the assets of the Company.

(f)                                    No amendment to or waiver of this Release
or any of its terms shall be binding upon any party hereto unless consented to
in writing by such party.

(g)                                 ALL ISSUES AND QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW
PROVISION OR RULE (WHETHER OF THE STATE OF DELAWARE OR ANY OTHER JURISDICTION)
THAT WOULD CAUSE THE APPLICATION OF THE LAW OF ANY JURISDICTION OTHER THAN THE
STATE OF DELAWARE.

*   *   *   *   *

23


--------------------------------------------------------------------------------


Intending to be legally bound hereby, Executive and the Company have executed
this Release as of the date first written above.

[NAME]

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

READ CAREFULLY BEFORE SIGNING

I have read this Release and have been given adequate opportunity, including 21
days from my initial receipt of this Release, to review this Release and to
consult legal counsel prior to my signing of this Release.  I understand that by
executing this Release I will relinquish certain rights or demands I may have
against the Company Parties or any of them.

 

 

 

 

 

 

 

[Name]

 

 

 

 

Witness:

 

 

24


--------------------------------------------------------------------------------